         Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL FULLER,

                     Plaintiff,

              -against-                               COMPLAINT

SOURCE SOLUTIONS MANAGEMENT LLC,
GREGORY HOPKINS, individually, and IAN
KLAK, individually,

                     Defendants.


                                  PLAINTIFF’S COMPLAINT

      Plaintiff, MICHAEL FULLER (“Plaintiff”), through his attorneys Agruss Law Firm, LLC,

alleges the following against Defendants, SOURCE SOLUTIONS MANAGEMENT LLC

(“SSM”), GREGORY HOPKINS, individually (“Hopkins”) and IAN KLAK, individually

(“KLAK”) (collectively “Defendants”):

                                      INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

      et seq. (“FDCPA”).

                                  JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k (“FDCPA”).

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

                                               1
      Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 2 of 8




4. Venue and personal jurisdiction in this District are proper because Defendants do or

   transact business within this District, and a material portion of the events at issue occurred

   in this District.

                                         PARTIES

5. Plaintiff is a natural person residing in the City of Jber, State of Alaska.

6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Defendants are debt collectors as that term is defined by 15 U.S.C. § 1692a(6).

9. Within the last year, Defendants attempted to collect a consumer debt from Plaintiff.

10. SSM is a collection agency headquartered in the City of Rochester, Monroe County, State

   of New York.

11. Upon information and belief, Hopkins is an owner, officer, director and/or partner of SSM

   and regularly directs the business practices of the company.

12. Upon information and belief, Klak is an owner, officer, director and/or partner of SSM

   and regularly directs the business practices of the company.

13. Defendants are engaged in the collection of debt within the State of Alaska.

14. Defendants’ business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

15. When an unpaid, outstanding account is placed with Defendants it is assigned an account

   number.

16. The principal purpose of Defendants’ business is the collection of debts allegedly owed to

   third parties.

17. Defendants regularly collect, or attempt to collect, debts allegedly owed to third parties.
                                              2
      Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 3 of 8




18. During the course of its attempt to collect debts allegedly owed to third parties, Defendants

   send to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiate contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

19. Defendants acted through their agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

20. Employees can be held personally liable under the FDCPA. Robinson v. Managed

   Accounts Receivable Corp., 654 F. Supp.2d 1051 (C.D. Cal. 2009); See also, Schwarm v.

   Craighead, 552 F. Supp.2d 1056 (E.D. Cal 2008).

21. Most courts that have addressed the issue have held that the corporate structure does not

   insulate shareholders, officers, or directors from personal liability under the FDCPA. See

   Schwarm v. Craighead, 552 F. Supp.2d 1056 (E.D. Cal 2008); Kistner v. Law Offices of

   Michael P. Margelefsky, LLC, 518 F.3d 433 (6th Cir. 2008); Teng v. Metro. Retail

   Recovery, Inc., 851 F. Supp. 61 (E.D. NY 1994); Del Campo v. Kennedy, 491 F. Supp 2d

   891 (N.D. Cal. 2006); Brumbelow v. Law Offices of Bennett & Deloney, P.C., 372

   F.Supp.2d 615 (D. Utah 2005); Albanese v. Portnoff Law Associates, Ltd., 301 F.Supp.2d

   389 (E.D. PA 2004); Brink v. First Credit Res., 57 F.Supp.2d 848 (D.AR 1999); Pikes v.

   Riddle, 38 F.Supp2d 639 (N.D. IL 1998); Ditty v. CheckRite, 973 F.Supp. 1354 (D. Utah

   1997).

                              FACTUAL ALLEGATIONS

22. SSM is attempting to collect a consumer debt from Plaintiff originating with a HSBC

   account.

23. The alleged debt owed arises from transactions for personal, family, or household
                                              3
      Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 4 of 8




   purposes.

24. Plaintiff does not owe the alleged debt SSM seeks to collect.

25. In or around March 2020, SSM began placing collection calls to Plaintiff on Plaintiff’s

   telephone at 208-413-3005, in an attempt to collect the alleged debt.

26. SSM calls Plaintiff from 866-568-4463, which is one of SSM’s telephone numbers.

27. On or about March 11, 2020, Plaintiff spoke with two of SSM’s male collectors on the

   telephone.

28. During the conversation, SSM’s male collectors represented the communication was from

   “Source Mediation.”

29. During the conversation, SSM’s male collectors threatened to take legal action against

   Plaintiff.

30. During the conversation, SSM’s male collectors falsely represented that a lawsuit was filed

   against Plaintiff and provided Plaintiff with a case number.

31. During the conversation, SSM’s male collectors falsely represented that they are attorneys.

32. During the conversation, SSM’s male collectors threatened to “see” Plaintiff in court.

33. To date, SSM has not filed a lawsuit against Plaintiff.

34. SSM cannot legally file a lawsuit against Plaintiff because Plaintiff does not owe the

   alleged debt.

35. SSM never intended to file a lawsuit against Plaintiff.

36. SSM’s above-referenced actions were an attempt to harass Plaintiff and coerce Plaintiff

   into payment of the alleged debt.

37. The natural consequences of SSM’s actions was to unjustly condemn and vilify Plaintiff

   for his non-payment of the alleged debt.
                                              4
      Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 5 of 8




38. The natural consequences of SSM’s statements and actions was to produce an unpleasant

   and/or hostile situation between SSM and Plaintiff.

39. The natural consequences of SSM’s actions was to cause Plaintiff mental distress.

40. During the course of collection efforts against Plaintiff, Hopkins and Klak acted in

   association with their company, SSM, regarding the conduct toward Plaintiff described

   above by presenting to SSM office(s) to work and by assisting SSM in obtaining revenue.

41. SSM was the avenue through which Hopkins, Klak and SSM’s employees conducted their

   business operation, namely, debt collection.

42. Hopkins and Klak were responsible for setting the policies and procedures related to the

   collection practices of SSM’s employees and directed them to specifically act in the manner

   described above.

43. During all times pertinent hereto, Hopkins and Klak:

       a. Created the collection policies and procedures used by SSM, and its respective

           employees and agents, in connection with their common efforts to collect consumer

           debts;

       b. Managed or otherwise controlled the daily collection operations of SSM;

       c. Oversaw the application of the collection policies and procedures used by SSM and

           its employees and agents;

       d. Drafted, created, approved and ratified the tactics and scripts used by SSM and its

           employees and agents to collect debts from consumers, including the tactics and

           scripts that were used to attempt to collect an alleged debt from Plaintiff as alleged

           above;


                                             5
      Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 6 of 8




       e. Ratified the unlawful debt collection practices and procedures used by SSM and its

          employees and agents in connection with their common efforts to collect consumer

          debts; and

       f. Had knowledge of, approved, participated in, ratified and benefitted financially

          from the unlawful debt collection practices used by SSM and its employees and

          agents in attempts to collect an alleged debt from Plaintiff as alleged above.

44. Hopkins and Klak knew that SSM repeatedly or continuously engaged in collection

   practices.

45. Hopkins, Klak and SSM, and their respective agents and employees, knew that the

   representations made to Plaintiff were false.

DEFENDANTS VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

46. Defendants violated the FDCPA based on the following:

       a. Defendants violated § 1692e of the FDCPA by their use of any false, deceptive, or

          misleading representation or means in connection with the collection of any debt,

          when Defendants engaged in engaged in, at least, the following discrete violations

          of § 1692e:

                1. Defendants violated § 1692e(3) of the FDCPA by falsely representing

                    that any individual is an attorney or that any communication is from an

                    attorney, when Defendants’ male collectors falsely represented that they

                    are attorneys;

                2. Defendants violated § 1692e(5) of the FDCPA by threatening to take

                    action that cannot legally be taken or that is not intended be taken, when

                    Defendants’ male collectors threatened to take legal action against
                                            6
         Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 7 of 8




                         Plaintiff when Defendants could not legally take such action;

                    3. Defendants violated § 1692e(10) of the FDCPA by using any false

                         representation or deceptive means to collect any debt, when Defendants’

                         male collectors falsely represented that a lawsuit was filed against

                         Plaintiff when no such lawsuit existed;

                    4. Defendants violated § 1692e(14) of the FDCPA by using business,

                         company or organization name other than the true name of the debt

                         collector’s business, company or organization, when Defendants’ male

                         collectors spoke with Plaintiff and represented the communication was

                         from “Source Mediation”; and

          b. Defendants violated § 1692f of the FDCPA by using unfair or unconscionable

              means in connection with the collection of an alleged debt, when Defendants

              engaged in the foregoing conduct.

   47. Defendants’ acts as described above were done intentionally with the purpose of coercing

       Plaintiff to pay the alleged debt that he does not owe.

   48. As a result of the foregoing violations of the FDCPA, Defendants are liable to the Plaintiff

       for actual damages, statutory damages, and costs and attorney’s fees.

       WHEREFORE, Plaintiff, MICHAEL FULLER, respectfully requests judgment be entered

against Defendants, SOURCE SOLUTIONS MANAGEMENT LLC, GREGORY HOPKINS,

individually and IAN KLAK, individually, for the following:

   49. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692k;


                                                 7
         Case 1:20-cv-00539-UNA Document 1 Filed 05/06/20 Page 8 of 8




   50. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   51. Any other relief that this Honorable Court deems appropriate.




                                    RESPECTFULLY SUBMITTED,

May 6, 2020                         By: /s/ Taylor Kosla
                                           Taylor Kosla
                                           Agruss Law Firm, LLC
                                           4809 N. Ravenswood Ave, Ste 419
                                           Chicago IL 60640
                                           Tel: 312-224-4695
                                           Fax: 312-253-4451
                                           taylor@agrusslawfirm.com
                                           Attorney for Plaintiff




                                               8
